DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 10, as amended, the prior-art does not teach, inter alia, an electric fluid pump for a motor vehicle, the electric fluid pump comprising an electric drive motor which is brushless and electronically commutated, the electric drive motor comprising: a permanent-magnetic motor rotor comprising a motor shaft and at least two rotor poles, each of the at least two rotor poles comprising one permanent magnet embedded therein; a plurality of stator-side magnetic coils; at least two sensor magnets each of which emit an axial magnetic field and each of which have polarities; and at least one Hall sensor which is arranged to lie eccentrically in a transverse plane so that the at least one Hall sensor detects the axial magnetic fields of the at least two sensor magnets, wherein, the at least two sensor magnets are magnetized diametrically, and the at least one Hall sensor is arranged to detect the polarities of each of the at least two sensor magnets during one revolution of the permanent-magnetic motor rotor.
Claims 11-18 are allowable for their dependency on claim 10.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834